Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AMERICAN INDEPENDENCE FUNDS TRUST Ultra-Short Bond Fund Class A, Class C and Institutional Class Shares Supplement dated December 4, 2008 to the Prospectus and Statement of Additional Information dated April 18, 2008 This supplement updates certain information in the Prospectus and Statement of Additional Information as described below. Please be advised that Shares of the Ultra-Short Bond Fund are not currently available for sale. Investors should retain this supplement for future reference.
